Fourth Court of Appeals
                                San Antonio, Texas
                                       June 23, 2014

                                   No. 04-14-00140-CV

                  IN THE INTEREST OF A.R.P., ET AL., CHILDREN,

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-01-0023-CVA
                         Honorable Thomas F. Lee, Judge Presiding


                                      ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is deemed filed as of June 23, 2014.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court